    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 1 of 22 PageID #:273




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 KARAMELION LLC,
                                                   C.A. No. 1:19-cv-6329
                         Plaintiff,
        v.                                         JURY TRIAL DEMANDED

 ELEXA CONSUMER PRODUCTS, INC.,                    PATENT CASE

                        Defendant.


  DEFENDANT ELEXA CONSUMER PRODUCTS, INC.'S ANSWER, DEFENSES,

                                      AND COUNTERCLAIMS

         Defendant Elexa Consumer Products, Inc. ("Elexa") files its Answer, Defenses, and

Counterclaims and states as follows:

                                        I. THE PARTIES

         1.     Plaintiff Karamelion LLC ("Karamelion" or "Plaintiff') is a Texas limited

liability company with its principal place of business at 5570 FM 423, Suite 250 #2022,

Frisco, Texas 75034.

         ANSWER: Elexa is without sufficient information to admit or deny paragraph 1 and

therefore denies it.

         2.     On information and belief, Defendant Elexa Consumer Products, Inc.

("Defendant") is a corporation organized and existing under the laws of Illinois, with a place

of business at 2275 N Half Day Rd., Bannockburn, Illinois 60015.

         ANSWER: Admitted.




                                              1
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 2 of 22 PageID #:274




                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

         ANSWER: Admitted.

         4.     On information and belief, Defendant is subject to this Court's specific and

general personal jurisdiction, pursuant to due process and the Illinois Long-Arm. Statute, due at

least to its business in this forum, including at least a portion of the infringements alleged herein.

Furthermore, Defendant is subject to this Court's specific and general personal jurisdiction

because Defendant is an Illinois corporation.

         ANSWER: Elexa admits that this Court has general and specific jurisdiction over it.

Otherwise, denied.

         5.    Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Illinois. Further, on information and belief,

Defendant is subject to the Court's general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Illinois. Further, on

information and belief, Defendant is subject to the Court's personal jurisdiction at least due

to its sale of products and/or services within Illinois. Defendant has committed such

purposeful acts and/or transactions in Illinois such that it reasonably should know and expect

that it could be held into this Court as a consequence of such activity.



                                                  2
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 3 of 22 PageID #:275




         ANSWER: Elexa admits that it sells goods in this forum. Otherwise, denied.

         6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is an Illinois corporation. Under the patent venue analysis, Defendant

resides only in this District. On information and belief, from and within this District

Defendant has committed at least a portion of the infringements at issue in this case.

         ANSWER: Admitted.

         7.         For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

        ANSWER: Admitted.

                                            III. COUNT I

       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,275,166)

             8.   Plaintiff incorporates the above paragraphs herein by reference.

             ANSWER: Defendant repeats its responses to the above paragraphs by reference.

             9.   On August 14, 2001, United States Patent No, 6,275,166 ("the '166 Patent") was

 duly and legally issued by the United States Patent and Trademark Office. The application

 leading to the '166 patent was filed on January 19, 1999. (Ex. A at cover). The '166 Patent is

 titled "RF Remote Appliance Control/Monitoring System." A true and correct copy of the '166

 Patent is attached hereto as Exhibit A and incorporated herein by reference.

         ANSWER: Admitted.

         10.       Plaintiff is the assignee of all right, title and interest in the '166 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages

for all relevant times against infringers of the '166 Patent. Accordingly, Plaintiff possesses

the exclusive right and standing to prosecute the present action for infringement of the '166

Patent by Defendant.

                                                   3
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 4 of 22 PageID #:276




         ANSWER: Elexa is without sufficient information to admit or deny paragraph 10

and therefore denies it.

         11.    The invention in the '166 Patent relates to control and monitoring of

distributed systems in buildings such as systems for controlling and monitoring heating, air

conditioning, lighting, security, occupancy, and usage of distributed facilities, (Ex. A at col.

1:5-12). Control of such distributed systems in the prior art commonly used computer

networks and business software. (Id. at col. 1:11-13). A major difficult with such systems was

the expense of wiring inter-connections between elements of the system, particularly when

there are additions or changes to be made in the system. (Id. at col. 1:14-18). Prior art

attempts to reduce the expense of the systems included using efficient network products such

as using a widely known Ethernet standard, using AC power wiring to transmit RF

communications to remove controllers, and using a combination of wired and wireless

communications. (Id. at col. 1:18-27).

         ANSWER: Elexa denies that the '166 Patent discloses a valid invention. Otherwise,

Elexa admits that the patent contains the cited language.

         12.    However, these centralized wireless control systems for building appliances

have not been widely used mainly because systems that have a sufficient communication

ranges are normally subject to regulations and licensing requirements that are prohibitively

expensive. (Id. at col. 1:28-32). Also, systems that are powerful enough to be used in widely

distributed installations are unnecessarily expensive to be used in smaller installations. (Id.

at col. 1:32-34). With respect to wireless communication, there is limited availability of RF

carrier frequencies, and potential interference with other nearby systems that might be

operating in similar frequencies. (Id. at col. 1:34-37). Because of the continued deficiencies of



                                               4
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 5 of 22 PageID #:277




the prior art solutions, there was a need for a wireless appliance control system that overcomes

the disadvantages of the prior art solutions. (Id. at col. 1:38-39).

          ANSWER: Elexa denies that the '166 Patent discloses a valid invention. Otherwise,

Elexa admits that the patent contains the cited language.

             13.   The inventors developed an invention that "meets this need by providing a

wireless configuration that uses a distributed array of low power (short range) wireless

controllers that are also functional as relay units for communicating with a headend control

computer at long range." (Id. at col. 1:42-46).

          ANSWER: Defendant admits that the patent contains the cited language. Otherwise

denied.

             14.   The '166 patent discloses exemplary embodiments of the claimed invention. The

claimed invention is typically implemented in a building or location that has an appliance

control/monitoring system. (Id. at col. 3:64 — col. 4:7). For example, the following figure is of a

building (11) having a distributed array of appliance management stations (12) that wirelessly

communicate with a headend control station (14) (Id. at col. 3:66 — col. 4:4). The typical

appliances connected to the appliance control/monitoring system are heating, ventilation and air

conditioning units (HVAC), temperature sensors, motion detectors, and audio/video devices. (Id.

at col. 1:5-9, col, 4:54-61). The appliances are interfaced with relay units that have appliance

interface/controllers to communicate with the appliance and satellite radio transceivers. (Id. at

col. 4:62-66). The satellite radio transceivers of the relay units are operable at low power and

have a limited wireless communications range that reaches only a portion of the building or

location. (Id. at col. 4:62-66). In order to for the relay units to communicate beyond their

limited wireless range, they communicate by relaying transmissions using intermediate relay



                                                  5
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 6 of 22 PageID #:278




units to the intended destination. (Id. at col. 4:66 — col. 5:1). An exemplary simplified circuit

block diagram of the appliance controller portion of the relay unit, including a satellite radio

transceiver, is shown in Figure 3 of the '166 patent. (Ex. A). The microprocessor (34) is

connected between a satellite transceiver (22) and the appliance device (24). (Id. at col. 5:13-15).

          ANSWER: Defendant admits that the patent contains the cited language. Otherwise

denied.

          15.   The '188 patent includes a diagram of an exemplary command protocol (Fig. 4)

and exemplary return. protocol (Fig. 5). (Ex. A). The exemplary command protocol includes an

address section (62) that includes a destination address (63) and may include relay addresses

(64) so that the message may be relayed to another device. (Id. at col. 7:40-43). Following the

address section is a command section (66) that includes device commands (67) that are directed

to particular appliance devices at the destination relay unit. (Id. at col. 7:43-47). The exemplary

return protocol includes a counterpart of the address section (72) that includes a destination

address (73) and relay addresses (74). (Id. at col. 7:48-51). Following the address section of the

return protocol is a feedback section (76) that include feedback elements (77) that are

responsive to the appliance devices at the destination relay unit. (Id. at col. 7:51-55).

          ANSWER: Defendant admits that the patent contains the cited language. Otherwise

denied.

          16.   A pictorial diagram showing an exemplary process for using a portion of the

system is shown in Figure 6 of the '166 patent. (Ex. A). A transmitter in the headend computer

(H) signals the addresses of relay units (20), with one of the addresses being the destination

address (D), and the other addresses include a first and second relay address (R1, R2), and a

control signal (C) for appliance (A) being interfaced to the destination relay unit (D). (Id. at



                                                  6
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 7 of 22 PageID #:279




col. 7:56-65). The first relay unit decodes the first relay address, and transmits the control

signal, the second relay address and the destination address from the first relay unit; the same

steps occur at the second relay unit but with respect to decoding the second relay address.

(Id. at col. 7:65 — col. 8:1). The destination relay unit decodes the destination address and

feeds the control signal to the appliance; then the destination unit transmits the destination

address, the first and second relay addresses, and an acknowledgement signal (Ak). (Id. at

col. 8:2-6). The second relay unit decodes the second relay address, and then transmits the

acknowledgement signal (Ak), the first relay address, and the destination address; the same

steps occur at the first relay unit but with respect to decoding the first relay address. (Id. at

col. 8:6-9). The headend computer decodes the destination address and receives the

acknowledgement signal (Ak). (Id. at col. 8:9-11). The decoding and transmitting in the relay

units are implemented by first and second instruction portions (82A, 82B), respectively, of

the relay program (82). (Id. at col. 8:11-14). The feeding of the control signal by the relay

unit to the appliance and generating the acknowledgement signal occurs in the appliance

program (84). (Id. at col. 8:14-16). Both the relay program and appliance program are in the

microcomputer memory of each relay unit. (Id. at col. 8:16-18).

          ANSWER: Defendant admits that the patent contains the cited language. Otherwise

denied.

          17.As explained during the prosecution history, the prior art did not teach a relay unit

being an appliance controller that communicated with a headend computer using at least two

other relay units. The invention therefore overcame the prior art, which were excessively

expensive, had insufficient bandwidth, were ineffective in serving multiple devices, were

unreliable, and were difficult to use. (Ex. B at col. 1:43-51).



                                                   7
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 8 of 22 PageID #:280




         ANSWER: Denied.

         18.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the '166 patent in Illinois and this District, and elsewhere in the

United States, by performing actions comprising making, using, selling, and/or offering for

sale an appliance controller for a distributed appliance system having a headend computer, a

multiplicity of appliances, and a plurality of relay units that satisfies the limitations of at

least claim 1, including without limitation the Elexa Dome Z-Wave Devices including Siren,

Mouser, Leak Sensor, Motion Detector, Door/Window Sensor, Range Extender,

Door/Window Sensor Pro, On/Off Plug-in Switch, and Water Main Shut-Off ("Accused

Instrumentality").

         ANSWER: Denied.

         19.     Accused Instrumentality provides an appliance controller (e.g., Elexa Dome Z-

Wave Devices including: Siren, Mouser, Leak Sensor, Motion Detector, Door/Window

Sensor, Range Extender, Door/Window Sensor Pro, On/Off Plug-in Switch, and Water Main

Shut-Off) for a distributed appliance system (e.g., Z-Wave network) having a headend

computer (e.g., primary controller, in this case a controller (e.g., Z-Wave Hub) for the

network including the Siren, Mouser, Leak Sensor, Motion Detector, Door/Window Sensor,

Range Extender, Door/Window Sensor Pro, On/Off Plug-in Switch, and/or Water Main Shut-

Off), a multiplicity of appliances (e.g., appliances such as lights, outlets, etc.), and a plurality

of relay units (e.g., repeaters), one of the relay units being the appliance controller (e.g., Z-

Wave node).

             ANSWER: Denied.




                                                 8
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 9 of 22 PageID #:281




         20.   Each Accused Instrumentality is an appliance controller comprising a low power

satellite radio transceiver (e.g., radio frequency transceivers within the various Z-Wave devices)

having a range being less than a distance to at least some of the appliances.

         ANSWER: Denied.

         21.   Each Accused Instrumentality has an appliance interface for communicating

with the at least one local appliance (e.g., an interface which connects and makes possible the

transmission of a signal to the actual electrical appliance like light or socket). For example, the

switch communicated with the light to turn off the light, and outlet communicates with the

plugged-in appliance to power the appliance. (Supra 1120).

         ANSWER: Denied.

         22.   Each Accused Instrumentality has a microcomputer connected between the

satellite radio transceiver (e.g., Z-Wave transceiver) and the appliance interface and having first

program instructions for controlling the satellite transceiver (e.g., the microcontroller controls the

transmission of signals from the transceiver to the other Z-Wave nodes in the network), and

second program instructions for directing communication between the satellite transceiver and

the appliance interface (e.g., the microcontroller within the Z-Wave device enables the command

received from the primary controller by the Z-Wave transceiver to be communicated to the

appliance interface of the device so that the intended action can be executed such as switch on/off

a light or plugged in device, turn on a light). (Supra ¶20;)

         ANSWER: Denied.

         23.   Each Accused Instrumentality provides first program instructions including

detecting communications directed by the headend computer (e.g., primary controller)

relative to the same appliance controller (e.g., targeted Z-Wave node), signaling receipt of



                                                  9
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 10 of 22 PageID #:282




the directed communications (e.g., sending acknowledgement signal through the Z-Wave

transceiver), and directing communications to the headend computer relative to the same

appliance controller (e.g., sending status of an appliance or signal from a connected sensor).

For example, a primary controller can send/receive messages to program various connected

Z-Wave devices; On/Off Plug-In Switch can receive communications to turn on or off

appliances or can communicate regarding the           status of the appliance. (Supra   ¶20;

https : //standards ee e. org/getieee802/download/802 .15.4-2011 .pdf).

         ANSWER: Denied.

         24.   Each Accused Instrumentality has a second program instructions including

detecting relay communications directed between the headend computer and a different relay

unit, transmitting the relay communications, detecting a reply communication from the

different relay unit, and transmitting the reply communication to the headend computer,

wherein at least some of the relay units communicate with the headend computer by relay

communications using at least two others of the relay units (e.g., a Z-Wave node detects

messages from primary controller and checks whether message is intended for itself, if not,

then acting as a repeater, transmits it to next intended device in the route; the Z-Wave node

detects messages from another Z-Wave node and forwards it to primary controller). The

Accused Instrumentality work on Z-Wave technology, which uses mesh network and would

communicate with the headend computer by relay communications using at least two others of

the relay units (e.g., repeaters). (Supra ¶20)

        ANSWER: Denied.




                                                 10
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 11 of 22 PageID #:283




                                        III. COUNT II

      (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,873,245)

         25.   Plaintiff incorporates the above paragraphs herein by reference.

         ANSWER: Defendant repeats its responses to the above paragraphs by reference.

         26.   On March 29, 2005, United States Patent No. 6,873,245 ("the '245 Patent")

was duly and legally issued by the United States Patent and Trademark Office. The

application leading to the '245 patent was filed on August 14, 2001, and is a continuation-in-

part of the application leading to the '166 Patent. (Ex. B at cover). The '245 Patent is titled

"RF Remote Appliance ControllMonitoring System." A true and correct copy of the '245

Patent is attached hereto as Exhibit B and incorporated herein by reference.

         ANSWER: Admitted.

         27.   Plaintiff is the assignee of all right, title and interest in the '245 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages

for all relevant times against infringers of the '245 Patent. Accordingly, Plaintiff possesses

the exclusive right and standing to prosecute the present action for infringement of the '245

Patent by Defendant.

         ANSWER:       Defendant is without sufficient information to admit or deny the

allegations of this paragraph and therefore, denies them.

         28.   Because the '245 patent is a continuation in part of the application leading to the

`166 patent, the '245 patent has a substantially overlapping specification and the background

regarding the '166 patent is equally applicable and is incorporated by reference with respect to

the '245 patent. (Supra ¶¶11-17).

         ANSWER: Admitted.



                                               11
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 12 of 22 PageID #:284




         29.   Direct Infringement. Upon information and belief, Defendant has been

directly infringing at least claim 1 of the '245 patent in Illinois and this District, and

elsewhere in the United States, by performing actions comprising making, using, selling,

and/or offering for sale an appliance controller for a distributed appliance systems having a

multiplicity of appliances, and a plurality of relay units, that satisfies the limitations of at

least claim 1, including without limitation the Elexa Dome Z-Wave Devices including: Siren,

Mouser, Leak Sensor, Motion Detector, Door/Window Sensor, Range Extender, Door/Window

Sensor Pro, On/Off Plug-in Switch, and Water Main Shut-Off ("Accused Instrumentality").

         ANSWER: Denied.

         30.   Each Accused Instrumentality provides an appliance controller (e.g., Z-wave

Elexa Dome Z-Wave Devices including: Siren, Mouser, Leak Sensor, Motion Detector,

Door/Window Sensor, Range Extender, Door/Window Sensor Pro, On/Off Plug-in Switch, and

Water Main Shut-Off) for a distributed appliance system (e.g., Z-Wave network) having a

multiplicity of appliances (e.g., appliances such as lights, appliances, etc.), and a plurality of

relay units (e.g., repeaters), one of the relay units being the appliance controller (e.g., a Z-Wave

Controller).   (Supra ¶20;

http://zwavepublic.com/sites/default/files/command class specs 2017A/SDS13782-4%20Z-

Wave%20Management%20C om_mand%20Class%20Speci fi cation.pdf;

http ://zwavepubli c. com/s te s/de fault/file s/APL13031-2%20-%20Z -

Wave%20Networking%20B asi cs.pdf)

         ANSWER: Denied.




                                                12
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 13 of 22 PageID #:285




         31.   Each Accused Instrumentality has a low power satellite radio transceiver (e.g.,

radio frequency transceivers within the various Z-Wave devices) having a range being less than a

distance to at least some of the appliances. (Supra ¶20).

         ANSWER: Denied.

         32.   Each Accused Instrumentality has an appliance interface for communicating with

the at least one local appliance (e.g., an interface which connects and makes possible the

transmission of signal to the actual electrical appliance like a light and plugged in appliances).

(Supra ¶20).

         ANSWER: Denied.

         33.   Each Accused Instrumentality has a microcomputer (e.g., microcontroller)

connected between the satellite radio transceiver (e.g., Z-Wave transceiver) and the appliance

interface and having first program instructions for controlling the satellite transceiver (e.g., the

microcontroller controls the transmission of signals from the transceiver to the other Z-Wave

nodes in the network) and second program instructions for directing communication between

the satellite transceiver and the appliance interface (e.g., the microcontroller within the Z-Wave

device enables the command received from the appliance interface to be communicated to the

local appliance by the Z-Wave transceiver so that the intended action can be executed such as

turn off an appliance). (Supra Tim, 22; https://Z-Wavealliance.org/Z-Wave-oems-developers/;

http://zwavepubli c. com/s i tes/de fault/file s/c ommand_class_sp ecs_2017 A/S D S 137 82-

4%20Z - W ave%20 M anagement % 20C ommand%20Class%20Speci fi cati on. p df; http:

//www sfwireless-w orld . corn/ Tut ori als/Z-W ave-physi cal-layer.html).

         ANSWER: Denied.




                                                13
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 14 of 22 PageID #:286




         34.   Each Accused Instrumentality has a first program instructions including

detecting communications directed by another of the relay units (e.g., another Z-Wave node

acting as a repeater) relative to the same appliance controller (e.g., targeted Z-Wave node),

signaling receipt of the directed communications (sending acknowledgement signal through the

Z-Wave transceiver), and directing communications to the other of the relay units relative to

the same appliance controller (e.g., sending status of an appliance or signal from a connected

sensor). For example, the On/Off Plug-in Switch can send/receive messages to program

various connected Z-Wave devices. (Supra 20; http: //zw av epubli c. com/s i t es/de fault/fi le

s/AP L13031-2%20-%20Z - Wave%20Networking%20B asi cs.pdf;

http ://zw av epubli c. com/si te s/ default/fi les/c oramand class specs 2017A/ SD S13784-

4%20Z-Wave%20Netw ork-Protocol %20C omma nd%20Class%20Specifi cation.pdf).

         ANSWER: Denied.

         35.   Each Accused Instrumentality has a second program instructions including

detecting relay communications directed between the another of the relay units and a different

relay unit, transmitting the relay communications, detecting a reply communication from the

different relay unit, and transmitting the reply communication to the other of the relay units,

wherein at least some of the relay units communicate with others of the relay units by relay

communications using at least two others of the relay units (e.g., a Z-Wave node detects

messages from primary controller and checks whether message is intended for itself, if not,

then acting as a repeater, transmits it to next intended device in the route. Also, the Z-Wave

node detects messages from another Z-Wave node and forwards it to primary controller. N

number of nodes may be involved in the process acting as repeaters or relay units). The

Accused Instrumentality works on Z-Wave technology, which uses mesh network and would



                                               14
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 15 of 22 PageID #:287




communicate with the other relay units by relay communications using at least two others of

the relay units (e.g., repeaters). (Supra ¶¶20, 24; http://zwav epubli c. corn/ sites/d efaultf fil

es/APL13031 -2%20%20Z -W ave%20Networking%20Basi es .pdf;

http://zwavepublic.com/sitesidefault/files/command class specs 2017 A/S D S13784-4%20Z-

Wave%20Network-Prot ocol%20C ommand%20Class%20Specificati on.pdf;

https://www.zwaveproducts.com/leam/ask-an-expert/glossary/mesh-network;

http :// do c sli de.us/documents/Z-Wave-techni cal-basics-small.html;

http l/WWW. Z NV aveproducts .com/learn/Z-Wave).

         ANSWER: Denied.

         36.       Plaintiff has been damaged because of Defendant's infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant's infringement of the '166 Patent and the '245 Patent, i.e., in an

amount that by law cannot be less than would constitute a reasonable royalty for the use of

the patented technology, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

         ANSWER: Denied.

             37.   On information and belief, Defendant had at least constructive notice of the

'166 Patent and the '245 Patent by operation of law, and there are no marking requirements

that have not been complied with.

         ANSWER: Denied.




                                                 15
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 16 of 22 PageID #:288




                                     PRAYER FOR RELIEF

         Plaintiff's prayer for relief does not state an allegation and therefore Defendant denies

that Plaintiff is entitled to any of the relief prayed for in the Complaint, or any relief

whatsoever, including damages, injunctive relief, attorney's fees, and costs, or interest.

                                            DEFENSES

                            First Defense: Failure to State a Claim

         The Complaint fails to state a claim upon which relief may be granted, as Plaintiffs

cannot establish each element of the asserted causes of action.

                               Second Defense: Non-Infringement

         Defendants do not infringe a valid and enforceable claim of the '166 Patent or the '245

Patent directly or indirectly, literally or under the doctrine of equivalents, willfully, or otherwise.

                                    Third Defense: Invalidity

         The claims of the '166 Patent and the '245 Patent are invalid because they fail to comply

with the requirements for patentability stated in the patent laws of the United States, which

include 35 U.S.C. §§102, 103, and 112.

                                    Fourth Defense: Estoppel

         Plaintiffs' claim of patent infringement is barred, in whole or in part, by the equitable

doctrine of estoppel, including, but not limited to, the doctrine of prosecution history estoppel.

Upon information and belief, by reason of proceedings in the U.S. Patent and Trademark Office

during the prosecution of the patent applications that resulted in the '245 and '166 Patents, as are

shown by the respective file histories, and by reason of amendment, cancellation, or

abandonment of claims, and the admissions and other statements made therein by or on behalf

the patentee, Karamelion is estopped from claiming a construction of the patents that would



                                                  16
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 17 of 22 PageID #:289




cause any valid claim to cover a product made, sold, imported, distributed or marketed by

Defendant.

                                         Additional Defenses

         Defendants reserve the right to asset additional defenses that may become known through

discovery, including inequitable conduct and patent misuse.

                                         COUNTERCLAIMS

         Defendant Elexa hereby brings its counterclaims against Plaintiff Karamelion for patent

invalidity and non-infringement under 35 U.S.C. §§ 1, et seq. (patent laws of the United States),

28 U.S.C. §§ 2201, et seq. (creating a federal remedy for declaratory judgment and further relief)

and Federal Rules of Civil Procedure 13 and 57, in support alleges;

         1.     Elexa is an Illinois corporation with its principal place of business at

Bannockburn, Illinois.

         2.     Counterclaim Defendant is a Texas corporation with its principal place of

business at Frisco, Texas.

         3.     These claims arise under the patent laws of the United States, 35 U.S.C. 1, et seq.,

on the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

         4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1338, and 1367(a).

         5.     Counterclaim Defendant is subject to this Court's personal jurisdiction by virtue

of having initiated this litigation in this District.

         6.     Venue is proper in this Court action pursuant to 28 U.S.C. §§ 1391 and 1400.




                                                    17
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 18 of 22 PageID #:290




                                             COUNT I

DECLARATORY JUDGMENT AS TO NON-INFRINGEMENT OF THE '245 PATENT

         7.     Defendant restates and incorporates by reference paragraphs 1-6 above as if fully

set forth herein.

         8.     The Accused Products do not meet all of the limitations of any valid and

enforceable claim of the '245 Patent literally or under the doctrine of equivalents.

         9.     Accordingly, Counterclaim Plaintiffs have not infringed, and are not currently

infringing, any valid and enforceable claim of the '245 Patent directly, indirectly, contributorily,

by inducement, or in any other manner.

         10.    A definite and concrete, real and substantial, justiciable controversy exists

between Counterclaim Plaintiffs and Counterclaim Defendant regarding Counterclaim Plaintiffs'

alleged infringement of the '245 Patent, which is of sufficient immediacy and reality to warrant

issuance of a Declaratory Judgment.

         11.    Counterclaims Plaintiffs requests a declaration that Counterclaim Plaintiffs do not

infringe any valid and enforceable claim of the '245 Patent.

                                            COUNT II

       DECLARATORY JUDGMENT AS TO INVALIDITY OF THE '245 PATENT

         12.    Defendants restate and incorporate by reference paragraphs 1-11 above as if fully

set forth herein.

         13.    This case involves an actual controversy: the validity of the '245 Patent.

         14.    Upon information and belief, one or more claims of the '245 Patent lack novelty

and/or are obvious in view of the prior art, including but not limited to the prior art listed in

Exhibit E.



                                                 18
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 19 of 22 PageID #:291




         15.    Upon information and belief, one or more claims of the '245 Patent are indefinite,

lack sufficient written description, and/or are not enabled. At a minimum, the '245 Patent does

not adequately describe or enable the meaning or scope of certain limitation of the claims,

accordingly, such claims are invalid under 35 U.S.C. § 112.

         16.    A definite and concrete, real and substantial, justiciable controversy exists

between Counterclaim Plaintiffs and Counterclaim Defendant regarding the invalidity of the '245

Patent, which is of sufficient immediacy and reality to warrant issuance of a Declaratory

Judgment.

         17.    Counterclaim Plaintiffs requests a declaration that the claims of the '245 Patent

are invalid.

                                           COUNT III

DECLARATORY JUDGMENT AS TO NON-INFRINGEMENT OF THE '166 PATENT

         18.    Defendant restates and incorporates by reference paragraphs 1-17 above as if fully

set forth herein.

         19.    The Accused Products do not meet all of the limitations of any valid and

enforceable claim of the '166 Patent literally or under the doctrine of equivalents.

         20.    Accordingly, Counterclaim Plaintiffs have not infringed, and are not currently

infringing, any valid and enforceable claim of the '166 Patent directly, indirectly, contributorily,

by inducement, or in any other manner.

         21.    A definite and concrete, real and substantial, justiciable controversy exists

between Counterclaim Plaintiffs and Counterclaim Defendant regarding Counterclaim Plaintiffs'

alleged infringement of the '166 Patent, which is of sufficient immediacy and reality to warrant

issuance of a Declaratory Judgment.



                                                 19
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 20 of 22 PageID #:292




         22.    Counterclaims Plaintiffs requests a declaration that Counterclaim Plaintiffs do not

infringe any valid and enforceable claim of the '166 Patent.

                                            COUNT IV

         DECLARATORY JUDGMENT AS INVALIDITY OF THE '166 PATENT

         23.    Defendants restate and incorporate by reference paragraphs 1-22 above as if fully

set forth herein.

         24.    This case involves an actual controversy: the validity of the '166 Patent.

         25.    Upon information and belief, one or more claims of the '166 Patent lack novelty

and/or are obvious in view of the prior art, including but not limited to the prior art listed in

Exhibit E.

         26.    Upon information and belief, one or more claims of the '166 Patent are indefinite,

lack sufficient written description, and/or are not enabled. At a minimum, the '166 Patent does

not adequately describe or enable the meaning or scope of certain limitation of the claims,

accordingly, such claims are invalid under 35 U.S.C. § 112.

         27.    A definite and concrete, real and substantial, justiciable controversy exists

between Counterclaim Plaintiffs and Counterclaim Defendant regarding the invalidity of the '166

Patent, which is of sufficient immediacy and reality to warrant issuance of a Declaratory

Judgment.

         28.    Counterclaim Plaintiffs requests a declaration that the claims of the '166 Patent

are invalid.

                                    PRAYER FOR RELIEF

         WHEREFORE, Counterclaim Plaintiffs respectively request that this Court enter

judgment in its favor as follows:



                                                 20
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 21 of 22 PageID #:293




         A.     Declaring that Counterclaim Plaintiffs do not infringe any valid or enforceable

claims of the '245 or '166 Patents.

         B.     Declaring that the '245 and '166 Patents are invalid;

         C.     Granting Counterclaim Plaintiffs preliminary and/or permanent injunctive relief,

including, but not limited to, a preliminary and permanent injunction that enjoins Karamelion,

it's officers, directors, partners, agents, servants, employees, parents, subsidiaries, affiliated

corporations or companies, other related business entities, and all other persons acting in concert,

participation, or in privity with them and/or their successors and assigns from making false and

misleading statements of fact to Elexa's customers regarding Counterclaim Plaintiffs' goods or

business, or statements intended to intimidate Elexa's customers or potential customers;

         D.     Declaring this case exceptional and awarding Counterclaim Plaintiffs attorney's

fees and costs; and

         E.     Awarding Plaintiffs such other and further relief in law or equity as this Court

deems just and proper.

                                          JURY DEMAND

         Counterclaim Plaintiff requests a trial by jury on issues so triable.

Dated: January 13, 2020                             Respectfully submitted,


                                                    /s/ Thomas Pasternak
                                                    Thomas Pasternak
                                                    Evelina Gentry
                                                    Akerman LLP
                                                    71 South Wacker Drive, 47th Floor
                                                    Chicago, IL 60606
                                                    thomas.pasternak@akerman.com
                                                    evelina.gentry@akerman.com

                                                    Attorneys for Defendant
                                                    ELEXA CONSUMER PRODUCTS, INC.


                                                   21
51468709;1
    Case: 1:19-cv-06329 Document #: 20 Filed: 01/13/20 Page 22 of 22 PageID #:294




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 13, 2020, I electronically filed the foregoing DEFENDANT

ELEXA        CONSUMER          PRODUCTS,         INC.'S     ANSWER,        DEFENSES,        AND

COUNTERCLAIMS with the Clerk of the Court using the electronic case filing system (ECF),

which will send notification to the counsel of record.


                                              /s/ Thomas Pasternak
                                              Thomas Pasternak




                                                22
51468709;1
